Exhibit 16.1 July 18, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:China Green Material Technologies, Inc. Commissioners: We have read the statements made by China Green Material Technologies, Inc. under Item 4.01 of its Form 8-K dated July 13, 2011.We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of China Green Material Technologies, Inc. contained therein. Very truly yours, /s/ Marcum Bernstein & Pinchuk LLP Marcum Bernstein & Pinchuk LLP NEW YORK OFFICE•7 Penn Plaza •Suite 830•New York, New York 10001•Phone 646.442.4845 •Fax 646.349.5200 •marcumbp.com
